OFFICE   OF THE ATTORNEY GENERAL     OF TEXAS
                        AUSTIN




Honorubls George R. Sheppard
Comptroller or Yublio Aooounte
Au~t+n, Texas




          K’e have your re
          *Article   6694,              Statutes,   1925,




                                        by the Comp-




                  *All appropriations for the Texas
          Highway Patrol ehaJ.1 be mnde by tho Legie;
          $.;$y     from and out of the Etato Highway
                .
          “This last provision oaes under the AOb oreat-
     ing the Department of Pub110 Oafsty.
        c
c




                Hon. George H. Sheppard,   Page 2


                           “The question haa arisen In the payment of
                     claims in this department ae to whether the Chalr-
                     man of the Highway Commlselon and one other Cm-
                     missioner will be required to approve the account8
                     incurred by the Texas Highway Patrol before this
                     department Is authorized to iaeue warrant in pay-
                     ment of moh account.     Or, la the approval of the
                     Public Safety Co:~niesion euffloient  to authorize
                     this department to paee such ecoounte for warrants?”

    .       :             The obvious purpose of Article   6694 in requiring
                the Chairman of the State Highway CommIr;slon and ono member
                thereof to approve vouchers drawn against the State Highway
                Fund was to af’tord aUth8ntiO verity to the Comptroller be-
                fore accounts for warrants ehould be drawn again&the      State
                Highway Fund.
                           Article 4413 (26) requiring all appropriations    for
                the Texas Highway Patrol to be made by the Legislature    from
                and out of the State Highway Fund does not cane within the
                meaning of the requirement for approval provided by Article
                60Q4, since it. le a leg1elatlve’appropriat1on from the State
                Highway Fund.
                           The appropriation for the present biennium expres-
                alp make8 the appropriation  for Texas Highway Patrol divi-
                sion (as it should) out oi the State Highway Fund.
                           The renson for the requirement of approval by the          ‘;
                Chairmen and a member of the Highway CommlsaIon having ceased,
                the requirement’itself   ceases as to vouchers and warrants
                thereon to be paid out of the laet-mentioned   appropriation.
                            So that the approval    by the Publld Safety Commission
                la suffioient   to authoriee,you    to paea such aocounte for war-
                rantr.                                                                          ‘.,
                                                                                           r”
                                                           Very truly   your8
                                                      ATTORNZY GENERAL
                                                                     OF’TEXAS




                    ATTORNEY
                           GhNF&.LCP TE;WR